Seevers, J.
i practice eTror^vituout prejudice. It is urged that the court erred in sustaining an objection made to a question asked a witness, that it was n°k Pr0Per on cross-examination, and in overrulan objection on the same ground made by the defendant. We are unable to say that the court abused its discretion in either respect, and, besides this, we feel satisfied that if the court erred in both respects the result would not have been different.
*242 new trial-covered evidenee. II. We understand the main ground upon which a reversal is asked is that the court erred in overruling a motion for a new on ^ie g1'0111^ of newly-discovered evidence. Under the instructions of the court, it became a material question whether Beard was indebted to Beard & Turner, and the defendant claims that Turner testified that he was, and that he was surprised by this evidence, and that he has since the trial ascertained that one Ladd will testify differently. The affidavit of Ladd was attached to the motion, in which he states that the books of Beard & Turner will show that the evidence of the latter is incorrect: An affidavit of Beard was also filed, which contradicts the evidence of Turner, as the defendant claims. The defendant, in his affidavit, states that, under direction of counsel, he made diligent inquiry of all persons likely to have “knowledge or information .in relation to the matters in suit.” This is exceedingly indefinite. No fact is stated. It is merely the legal conclusion of the defendant as to what matters were in, controversy. It does not appear that he made a 'single inquiry as to the condition of the accounts between Beard & Turner. No excuse is given why Beard was not introduced as a witness, or an inquiry.made of him. Ordinary diligence required that such an inquiry should have been made. Evidently it was not done.
The judgment of the district court must be
Affirmed.